Exhibit 10.1

WAIVER AND FOURTH AMENDMENT TO THIRD AMENDED

AND RESTATED CREDIT AGREEMENT

THIS WAIVER AND FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
(herein called this “Amendment”), dated effective as of November 6, 2007 (the
“Effective Date”), is entered into by and among W&T OFFSHORE, INC., a Texas
corporation, as the borrower (the “Borrower”), the various financial
institutions parties hereto, as lenders (collectively, the “Lenders”), TORONTO
DOMINION (TEXAS) LLC, individually and as agent (in such capacity together with
any successors thereto, the “Agent”) for the Lenders and the issuers of letters
of credit parties hereto, as issuers (collectively, the “Issuers”). Terms
defined in the Credit Agreement (as hereinafter defined) are used herein with
the same meanings as given them therein, unless the context otherwise requires.

W I T N E S S E T H

WHEREAS, the Borrower, the Lenders, the Agent and the Issuers have heretofore
executed that certain Third Amended and Restated Credit Agreement, dated as of
May 26, 2006, as amended by that certain First Amendment to Third Amended and
Restated Credit Agreement dated as of June 9, 2006, as further amended by that
certain Second Amendment to Third Amended and Restated Credit Agreement dated as
of July 27, 2006, and as further amended by that certain Third Amendment to
Third Amended and Restated Credit Agreement dated as of June 7, 2007 (as so
amended, and as from time to time amended, supplemented, restated or otherwise
modified, including pursuant to this Amendment, the “Credit Agreement”);

WHEREAS, Section 7.6 of the Credit Agreement imposes certain limitations on the
Borrower’s ability to make Distributions to its shareholders;

WHEREAS, the Borrower has requested that the Lenders waive the requirements of
Section 7.6 of the Credit Agreement so that, in addition to any Distribution
that it may be permitted to make in the 2007 Fiscal Year pursuant to
Section 7.6(a), the Borrower may make or declare a one-time Distribution to its
shareholders during the 2007 Fiscal Year in an aggregate amount not to exceed
$30,000,000 (the “Specified Distribution”);

WHEREAS, the undersigned Lender Parties are willing to agree to such waiver on
the terms and conditions set forth herein; and

WHEREAS, parties hereto hereby further intend to reach certain understandings
relating to the Borrowing Base and to amend certain provisions of the Credit
Agreement, in each case on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the undersigned hereby agree as follows:

 

  1. Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:

 

  (a) Section 1.1.

 



--------------------------------------------------------------------------------

(i) The definition of “Issuer” in Section 1.1 of the Credit Agreement is hereby
amended and restated as follows:

“Issuer” means any of The Toronto-Dominion Bank, Fortis Capital Corp. (or one of
its Affiliates) or any Lender which has agreed to issue one or more Letters of
Credit at the request of the Agent (which shall, at the Borrower’s request,
notify the Borrower from time to time of the identity of such other Lender);
provided that no Issuer without its consent shall be required to have
outstanding at any time Letters of Credit issued by such Issuer having a Stated
Amount of more than $30,000,000 in the aggregate.

(ii) The definition of “Revolving Availability” in Section 1.1 of the Credit
Agreement is hereby amended and restated as follows:

“Revolving Availability” means, at the time of determination, the lesser of
(a) $500,000,000 or (b) the difference between (i) the Borrowing Base then in
effect and (ii) the sum of the aggregate principal amount of all outstanding
Tranche A Term Loans and Tranche B Term Loans at the time of the determination
or redetermination of such then effective Borrowing Base without giving effect
to any prepayment or repayment of any Tranche A Term Loans or Tranche B Term
Loans made after such determination or redetermination of such then effective
Borrowing Base.”

(b) Section 7.3(a)(iii). Section 7.3(a)(iii) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“(iii) no such contract requires any Restricted Person to put up money (except
as provided in Section 7.2(e)), assets, letters of credit (unless the
Indebtedness arising with respect thereto is permitted under Section 7.1(f)), or
other security against the event of its nonperformance prior to actual default
by such Restricted Person in performing its obligations thereunder (except that
any such contract that is with a Lender or an Affiliate of a Lender may be
secured pursuant to the Security Documents and entitled to the benefits of
Security Documents and the provisions of this Agreement and the other Loan
Documents relating to the Collateral in accordance with Section 10.14), and”

(c) Part I of Schedule 3 to the Credit Agreement is hereby replaced with Annex I
attached hereto.

2. Waiver.

(a) Subject to the other terms and conditions of this Amendment, the undersigned
Lender Parties hereby (i) waive the provisions of Section 7.6 of the Credit
Agreement that restrict the Borrower’s ability to make Distributions to its
shareholders in excess of the limits specified in such Section, but only to the
extent necessary to permit the Borrower to undertake the Specified Distribution,
provided that (A) the Specified Distribution must be declared by December 31,
2007 and can be made by no later than February 29, 2008, (B) the Borrower may
not declare such Specified Distribution during any period when a Default or
Event of Default has

 

2



--------------------------------------------------------------------------------

occurred and is continuing, and (C) in the event that the Specified Distribution
is actually made in the Fiscal Year 2008, the Specified Distribution will not
count against Distributions made in accordance with Section 7.6(a) for the
Fiscal Year 2008; and (ii) agree that the Borrower’s undertaking of the
Specified Distribution in accordance with and as contemplated by this Amendment
shall not constitute a Default or Event of Default as a result of a violation of
Section 7.6 of the Credit Agreement.

(b) The express waiver set forth in this Section 2 is limited to the extent
described herein and shall not be construed to be a consent to or a waiver of
any terms, provisions, covenants, warranties or agreements contained in the
Credit Agreement or in any of the other Loan Documents, unless expressly
provided so herein. The Lender Parties reserve the right to exercise any rights
and remedies available to them in connection with any present or future defaults
with respect to the Credit Agreement or any other provision of any Loan
Document.

3. Redetermination of Borrowing Base; Increase of Revolving Availability. The
Borrower and the Revolving Loan Lenders hereby agree that effective as of
November 6, 2007, (a) the Borrowing Base shall be equal to $710,000,000 and
(b) the Revolving Availability shall be equal to $500,000,000 (representing an
increase of $200,000,000 from the Revolving Availability of $300,000,000 that
was in effect prior to giving effect to this Section 3), in each case until such
time as the Borrowing Base and/or Revolving Availability are redetermined or
otherwise adjusted pursuant to the terms of the Credit Agreement.

4. Representations and Warranties. The Borrower and each Restricted Person
hereby represents and warrants that after giving effect hereto:

(a) the representations and warranties of the Borrower and such Restricted
Person contained in the Loan Documents are true and correct in all material
respects on and as of the Effective Date, other than those representations and
warranties that expressly relate solely to a specific earlier date, which shall
remain correct in all material respects as of such earlier date;

(b) the execution, delivery and performance by the Borrower and such Restricted
Person of this Amendment are within their corporate or limited liability powers,
have been duly authorized by all necessary action, require, in respect of any of
them, no action by or in respect of, or filing with, any governmental authority
which has not been performed or obtained and do not contravene, or constitute a
default under, any provision of Law or regulation or the articles of
incorporation or the bylaws of any of them or any agreement, judgment,
injunction, order, decree or other instrument binding upon the Borrower or such
Restricted Person or result in the creation or imposition of any Lien on any
asset of any of them except as contemplated by the Loan Documents;

(c) the execution, delivery and performance by the Borrower and such Restricted
Person of this Amendment has been duly authorized by all necessary action
required on their part and this Amendment constitutes the legal, valid and
binding obligation of each of them enforceable against them in accordance with
its terms; and

(d) no Default or Event of Default has occurred and is continuing.

 

3



--------------------------------------------------------------------------------

5. Effectiveness. This Amendment shall be deemed effective as of the Effective
Date when the Agent shall have received counterparts hereof duly executed by the
Borrower, the Agent and the Revolving Loan Lenders whose Revolving Loan
Percentage Shares equal or exceed sixty-six and two-thirds percent (66 2/3%);
provided that:

(a) Sections 1(c) and 3 shall not become effective unless:

(i) the Borrower shall have paid to the Agent for the account of each Revolving
Loan Lender, the following fees: (A) for each Person that is a Revolving Loan
Lender (other than Merrill Lynch (as defined below), Société Générale, BNP
Paribas and Guaranty Bank, FSB) after giving effect to this Amendment and the
assignment in Section 10 below, a fee in an amount equal to 30 basis points on
such Revolving Loan Lender’s Revolving Loan Percentage Share of $200,000,000,
(B) for Merrill Lynch, a fee in an amount equal to 30 basis points on the amount
of Merrill Lynch’s “Revolving Loan Commitment” as set forth in Annex I, (C) for
Société Générale, no fee, (D) for BNP Paribas, a fee in an amount equal to 30
basis points on $23,000,000, and (E) for Guaranty Bank, FSB, a fee in an amount
equal to 30 basis points on $15,000,000 (and the signatories hereto agree that
the fees in this Section 5(a)(i) shall be in lieu of any fees payable pursuant
to Section 2.5(e) of the Credit Agreement in respect of the increase to the
Revolving Availability effected pursuant to Section 3);

(ii) the Agent shall have received counterparts hereof duly executed by all
Revolving Loan Lenders; and

(iii) to the extent requested by them, Merrill Lynch shall have received a
Revolving Loan Note and Société Générale, BNP Paribas and Guaranty Bank, FSB
shall have received replacement Revolving Loan Notes payable to them in the
principal amount of their “Revolving Loan Commitments” as specified in Annex I
attached hereto (or the Agent shall have received such notes on their behalf);
and

(b) Section 1(b) and Section 2 shall not become effective unless the Agent shall
have received counterparts hereof duly executed by the Required Lenders.

6. Ratification; Loan Document. This Amendment shall be deemed to be an
amendment to the Credit Agreement, and the Credit Agreement, as hereby amended,
is hereby ratified, approved and confirmed in each and every respect. The
Borrower and each other Restricted Person hereby ratifies, approves and confirms
in every respect all the terms, provisions, conditions and obligations of the
Loan Documents (including, without limitation, all Security Documents) to which
it is a party. All references to the Credit Agreement in any Loan Document or in
any other document, instrument, agreement or writing shall hereafter be deemed
to refer to the Credit Agreement as hereby amended. This Amendment is a Loan
Document.

7. Costs And Expenses. As provided in Section 10.4 of the Credit Agreement, the
Borrower agrees to reimburse Agent for all reasonable costs and expenses
incurred by or on behalf of Agent (including attorneys’ fees, consultants’ fees
and engineering fees,

 

4



--------------------------------------------------------------------------------

travel costs and miscellaneous expenses) in connection with this Amendment and
any other agreements, documents, instruments, releases, terminations or other
collateral instruments delivered by the Agent in connection with this Amendment.

8. GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED A CONTRACT AND INSTRUMENT MADE
UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND THE LAWS
OF THE UNITED STATES OF AMERICA, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW.

9. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.

10. New Lenders; Exiting Lender and resigning Issuer; Purchase and Sale of
Revolving Loans, Etc.

(a) Upon the effectiveness of this Amendment and by its execution and delivery
hereof, (i) Merrill Lynch Capital, a division of Merrill Lynch Business
Financial Services, Inc. (“Merrill Lynch”) shall be deemed automatically to have
become a party to the Credit Agreement, shall have all the rights and
obligations of a “Revolving Loan Lender” under the Credit Agreement and the
other Loan Documents as if each were an original signatory thereto, and shall
agree, and does hereby agree, to be bound by the terms and conditions set forth
in the Credit Agreement and the other Loan Documents to which the Revolving Loan
Lenders are a party, in each case, as if each were an original signatory
thereto; (ii) JPMorgan Chase Bank, N.A. (the “Exiting Lender”), shall cease to
be a Revolving Loan Lender and shall relinquish its rights (provided that it
shall still be entitled to any rights of indemnification in respect of any
circumstance or event or condition arising prior to the Effective Date) and be
released from its obligations under the Credit Agreement and the other Loan
Documents; and (iii) the Exiting Lender shall cease to be an Issuer under the
Credit Agreement. The Exiting Lender hereby gives written notice to Lenders and
Borrower of its resignation as an Issuer under the Credit Agreement. As of the
date hereof, the Borrower and the Exiting Lender acknowledge and agree that
there are no outstanding Letters of Credit issued by the Exiting Lender in its
capacity as an Issuer. No other Lender will replace the Exiting Lender in its
capacity as an Issuer (but the Toronto-Dominion Bank and Fortis Capital Corp.
(or one of its Affiliates) shall be Issuers as of the date hereof until such
time as they resign in accordance with the terms of the Credit Agreement).

(b) Merrill Lynch (i) confirms that it has received a copy of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Amendment and
the Credit Agreement; (ii) agrees that it will, independently and without
reliance upon the Agent, any Issuer or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) represents and warrants that its name set forth herein is its
legal name; (iv) appoints and

 

5



--------------------------------------------------------------------------------

authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Loan Documents as are delegated to the
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; and (vi) agrees that it will perform in
accordance with their terms all of the obligations that by the terms of the
Credit Agreement are required to be performed by it as a Revolving Loan Lender.

(c) Merrill Lynch hereby advises each other party hereto that its respective
address for notices shall be as set forth below its name Annex I hereto.

(d) The Exiting Lender hereby sells, assigns, transfers and conveys, and Merrill
Lynch hereby purchases and accepts, and Société Générale hereby sells, assigns,
transfers and conveys, and BNP Paribas and Guaranty Bank, FSB hereby purchase
and accept, in each case so much of the aggregate Revolving Loan Commitments
under, Revolving Loans outstanding under, and/or participations in Letters of
Credit issued pursuant to, the Credit Agreement such that, after giving effect
to this Amendment, the Revolving Loan Percentage Share of the Exiting Lender is
zero and the Revolving Loan Percentage Share of each Revolving Loan Lender, and
the Revolving Loan Commitment of each Revolving Loan Lender, shall be as set
forth on Annex I hereto. The foregoing assignments, transfers and conveyances
are without any warranties whatsoever by the Agent, any Issuer, the Exiting
Lender or Société Générale as to title, enforceability, collectibility,
documentation or freedom from liens or encumbrances, in whole or in part, other
than the warranty of the Exiting Lender and Société Générale that it has not
previously sold, transferred, conveyed or encumbered such interests.

(e) The assignors and the assignees under this Section 10 shall make all
appropriate adjustments in payments under the Credit Agreement, the Revolving
Loan Notes and the other Loan Documents for periods prior to the adjustment date
among themselves. Each of the Exiting Lender and Société Générale acknowledges
and agrees that it is not entitled to any fee under Section 2.5(e) of the Credit
Agreement with respect to the increase in the Revolving Availability effected by
this Amendment or any fee under Section 5(a)(i) of this Amendment.

11. Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any party hereto may execute this Amendment by signing one or more counterparts.
Any signature hereto delivered by a party by facsimile or electronic
transmission shall be deemed to be an original signature hereto.

12. Successors and Assigns. This Amendment shall be binding upon the Borrower
and its successors and permitted assigns and shall inure, together with all
rights and remedies of each Lender Party hereunder, to the benefit of each
Lender Party and the respective successors, transferees and assigns.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

BORROWER: W&T OFFSHORE, INC. By:   /S/ JOHN D. GIBBONS Name:   John D. Gibbons
Title:   Senior Vice President and Chief Financial Officer

 



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC, as Agent and Lender By:   /S/ IAN MURRAY Name: Ian
Murray Title:   Authorized Signatory

THE TORONTO-DOMINION BANK,

as Issuer

By:   /S/ ROBYN ZELLER Name:   Robyn Zeller Title:   Vice President

LEHMAN COMMERCIAL PAPER INC.,

as Lender

By:   /S/ MARLA M. LUND Name:   Marla M. Lund Title:   Authorized Signatory

FORTIS CAPITAL CORP

as Issuer and Lender

By:   /S/ DAVID MONTGOMERY Name:   David Montgomery Title:   Director By:   /S/
DARRELL HOLLEY Name: Darrell Holley Title:   Managing Director

BMO CAPITAL MARKETS FINANCING, INC.,

as Lender

By:   /S/ JAMES V. DUCOTE Name:   James V. Ducote Title:   Director

 



--------------------------------------------------------------------------------

BANK OF SCOTLAND, PLC, as Lender By:   /S/ PERCY NGAI Name:   Percy Ngai Title:
  Assistant Vice President

NATIXIS,

as Lender

By:   /S/ LOUIS P. LAVILLE, III Name:   Louis P. Laville, III Title:   Managing
Director By:   /S/ DANIEL PAYER Name:   Daniel Payer Title:   Director MERRILL
LYNCH CAPITAL, A DIVISION OF MERRILL LYNCH BUSINESS FINANCIAL SERVICES, INC., as
Lender By:   /S/ GREG O’BRIEN Name:   Greg O’Brien Title:   Managing Director

ROYAL BANK OF CANADA

as Lender

By:   /S/ DON J. MCKINNERNEY Name:   Don J. McKinnerney Title:   Authorized
Signatory

SOCIÉTÉ GÉNÉRALE,

as Lender

By:   /S/ STEPHEN W. WARFEL Name:   Stephen W. Warfel Title:   Managing Director

 



--------------------------------------------------------------------------------

AMEGY BANK NATIONAL ASSOCIATION, as Lender By:   /S/ MICHAEL SKARKE Name:  
Michael Skarke Title:   Banking Officer

BNP PARIBAS,

as Lender

By:   /S/ DOUGLAS R. LITTMAN Name:   Douglas R. Littman Title:   Managing
Director By:   /S/ RUSSELL OTTS Name:   Russell Otts Title:   Vice President

GUARANTY BANK, FSB,

as Lender

By:   /S/ CHRISTOPHER S. PARADA Name:   Christopher S. Parada Title:   Senior
Vice President

SUNTRUST BANK,

as Lender

By:   /S/ JAMES WARREN Name:   James Warren Title:   Managing Director

 



--------------------------------------------------------------------------------

HARBOUR TOWN FUNDING LLC,

as Lender

By:

  /s/ TARA E. KENNY

Name: Tara E. Kenny

Title: Assistant Vice President

RAYMOND JAMES BANK, FSB,

as Lender

By:

  /s/ JAMES M. ARMSTRONG

Name: James M. Armstrong

Title: Vice President

GRAND CENTRAL ASSET TRUST, PFV SERIES,

as Lender

By:

  /s/ JASON MUELVER

Name: Jason Muelver

Title: Attorney-in-Fact

WB LOAN FUNDING 2, LLC,

as Lender

By:

  /s/ DIANA M. HIMES

Name: Diana M. Himes

Title: Vice President

SANKATY HIGH YIELD PARTNERS III, L.P.,

as Lender

By:

  /s/ ALLEN K. HALFENGER

Name: Allen K. Halfenger

Title: Chief Compliance Officer and Assistant

Secretary

 



--------------------------------------------------------------------------------

SANKATY ADVISORS, LLC AS COLLATERAL

MANAGER FOR AVERY POINT CLO. LTD.,

as Term Lender

By:

  /s/ ALLEN K HALFENGER

Name: Allen K. Halfenger

Title: Chief Compliance Officer and Assistant

Secretary

CHATHAM LIGHT II CLO, LIMITED, BY

SANKATY ADVISORS, LLC, AS

COLLATERAL MANAGER,

as Lender

By:

  /S/ ALLEN K HALFENGER

Name: Allen K. Halfenger

Title: Chief Compliance Officer and Assistant

Secretary

KATONAH III, LTD. BY SANKATY

ADVISORS LLC AS SUB-ADVISORS,

as Lender

By:

  /s/ ALLEN K HALFENGER

Name: Allen K. Halfenger

Title: Chief Compliance Officer and Assistant

Secretary

SANKATY ADVISORS, LLC AS COLLATERAL

MANAGER FOR PROSPECT FUNDING I, LLC,

as Term Lender

By:

  /s/ ALLEN K HALFENGER

Name: Allen K. Halfenger

Title: Chief Compliance Officer and Assistant

Secretary

 



--------------------------------------------------------------------------------

SANKATY ADVISORS, LLC AS COLLATERAL

MANAGER FOR RACE POINT CLO, LIMITED,

as Term Lender

By:

  /s/ ALLEN K HALFENGER

Name: Allen K. Halfenger

Title: Chief Compliance Officer and Assistant

Secretary

SANKATY ADVISORS, LLC AS COLLATERAL

MANAGER FOR RACE POINT II CLO, LIMITED,

as Term Lender

By:

  /s/ ALLEN K HALFENGER

Name: Allen K. Halfenger

Title: Chief Compliance Officer and Assistant

Secretary

SANKATY ADVISORS, LLC AS COLLATERAL

MANAGER FOR RACE POINT III CLO,

LIMITED,

as Term Lender

By:

  /s/ ALLEN K HALFENGER

Name: Allen K. Halfenger

Title: Chief Compliance Officer and Assistant

Secretary

SANKATY HIGH YEILD PARTNERS II, L.P.,

as Lender

By:

  /s/ ALLEN K HALFENGER

Name: Allen K. Halfenger

Title: Chief Compliance Officer and Assistant

Secretary

 



--------------------------------------------------------------------------------

Acknowledged and agreed solely for purposes of

Section 10:

JPMORGAN CHASE BANK, N.A.,

as Exiting Lender

By:

  /s/ BRIAN ORLANDO

Name: Brian Orlando

Title: Assistant Vice President

 



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED: OFFSHORE ENERGY I LLC By:   /S/ THOMAS F. GETTEN  
Name: Thomas F. Getten   Title: Authorized Representative OFFSHORE ENERGY II LLC
By:   /S/ THOMAS F. GETTEN   Name: Thomas F. Getten   Title: Authorized
Representative OFFSHORE ENERGY III LLC By:   /S/ THOMAS F. GETTEN   Name: Thomas
F. Getten   Title: Authorized Representative

GULF OF MEXICO OIL AND GAS

PROPERTIES LLC

By:   /S/ THOMAS F. GETTEN   Name: Thomas F. Getten   Title: Authorized
Representative OFFSHORE SHELF LLC By:   /S/ THOMAS F. GETTEN   Name: Thomas F.
Getten   Title: Authorized Representative

 



--------------------------------------------------------------------------------

ANNEX I

I. REVOLVING LOAN LENDERS

 

     Revolving
Loan
Percentage
Share     Revolving
Loan
Commitment Lending Office for ABR Loans:           

Toronto Dominion (Texas) LLC

31 West 52nd Street, 20th Floor

New York, New York 10019

Tel: (212) 827-7600

Fax: (212) 827-7227

Attn: Rose Warren

 

(with a copy to:

909 Fannin, Suite 1700

Houston, Texas 77010

Tel: (713) 653-8211

Fax: (713) 652-2647

Attn: Martin Snyder)

   11.00 %   $ 55,000,000

Lehman Commercial Paper Inc.

745 7th Avenue, 5th Floor

New York, New York 10019

Tel: (212) 526-1463

Fax: (212) 758-1986

Attn: Frank Turner

 

For operations:

Tel: (212) 526-6560

Fax: (212) 520-0450

Attn: Joseph Lo

   4.50 %   $ 22,500,000

Harris Nesbitt Financing, Inc.

700 Louisiana, Suite 4400

Houston, Texas 77002

Tel: (713) 223-4400

Fax: (713) 223-4007

Attn: Jim Ducote

   10.00 %   $ 50,000,000

Fortis Capital Corp.

15455 North Dallas Parkway, Suite 1400

Addison, Texas 75001

Tel: (214) 953-9311

Fax: (214) 754-5982

Attn: David Montgomery

   10.00 %   $ 50,000,000



--------------------------------------------------------------------------------

Bank of Scotland

565 Fifth Avenue

New York, New York 10017

Tel: (212) 450-0877

Fax: (212) 479-2806

Attn: Karen Weich

   11.00 %   $ 55,000,000

Natexis Banques Populaires

333 Clay Street, Suite 4340

Houston, Texas 77002

Tel: (713) 759-9401

Fax: (713) 571-6167

Attn: Tanya McAllister

   9.50 %   $ 47,500,000

Merrill Lynch Capital, a division of Merrill

Lynch Business Financial Services, Inc.

4 World Financial Services

New York, New York, 10080

Tel: (312) 750-6125

Fax: (312) 499-3336

Attn: Gwendolyn Walker

 

(with a copy to:

222 N. LaSalle St.

Chicago, Illinois 60601

Tel: (312) 750-6125

Fax: (312) 499-3336

Attn: Gwendolyn Walker)

   7.50 %   $ 37,500,000

Royal Bank of Canada

One Liberty Plaza, 3rd Floor

New York, New York 10006

Tel: (212) 428-6332

Fax: (212) 428-2372

Attn: Compton Singh

 

(with a copy to:

5700 Williams Tower

2800 Post Oak Boulevard

Houston, Texas 77056

Tel: (713) 403-5662

Fax: (713) 403-5624

Attn: Lorne Gartner)

   7.50 %   $ 37,500,000

Société Générale

1221 Avenue of the Americas

New York, New York 10020

Tel: (212) 278-6164

Fax: (212) 278-7343

Attn: Tina Chen

 

(for credit purposes only, notice address is:

1111 Bagby, Suite 2020

Houston, Texas 77002

Tel: (713) 759-6312

Fax: (713) 650-0824

Attn: Stephen Warfel)

   4.50 %   $ 22,500,000

 



--------------------------------------------------------------------------------

Amegy Bank National Association

4400 Post Oak Parkway #404

Houston, Texas 77027

Tel: (713) 232-2026

Fax: (713) 561-0345

Attn: Bryan Chapman

   5.00 %   $ 25,000,000

BNP Paribas

1200 Smith Street, Suite 3100

Houston, Texas 77002

Tel: (713) 982-1172

Fax: (713) 659-5915

Attn: Russell Otts

   7.60 %   $ 38,000,000

Guaranty Bank, FSB

8333 Douglas Avenue

Dallas, Texas 75225

Tel: (214) 360-3414

Fax: (214) 360-3460

Attn: Chris Parada

   6.90 %   $ 34,500,000

SunTrust

303 Peachtree Street

Atlanta, Georgia 30308

Tel: (404) 588-8660

Fax: (404) 827-6270

Attn: Jim Warren

   5.00 %   $ 25,000,000

TOTAL

   100 %   $ 500,000,000

Lending Office for Eurodollar Loans:

    

Same.

    